In an action to recover damages for personal injuries sustained by an infant plaintiff, alleged to have been caused by negligent construction and maintenance of a turnstile in a subway station operated and controlled by respondent, and for medical and other expenses incurred by the infant’s parent because of such injuries, *900judgment, entered on an order of the trial court, dismissing appellants’ complaint at the conclusion of their case, unanimously affirmed, with costs. No opinion. Present — Johnston, Acting P. J., Adel, Nolan, Sneed and Wenzel.